Title: From George Washington to the United States Senate and House of Representatives, 3 March 1792
From: Washington, George
To: United States Senate and House of Representatives



United States [Philadelphia] March 3d 1792.
Gentlemen of the Senate, and of the House of Representatives.

I lay before you a copy of the return of the number of Inhabitants in the District of South Carolina, as made to me by the Marshal thereof; and the copy of a letter which accompanied said return.

Go: Washington

